Opinion issued March 29, 2007 












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00202-CR
____________

IN RE MICHAEL LAVON GIPSON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Michael Lavon Gipson, has filed a pro se petition for writ of
mandamus requesting that this Court compel the District Attorney (1) to transport items
for post conviction DNA testing in trial court cause number 590057. (2)  The petition
for writ of mandamus is denied.
	It is so ORDERED.

PER CURIAM

Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent Charles A. Rosenthal, Jr., District Attorney, Harris County.  
2.    	Relator is represented by appointed counsel Jerald Graber in the post
conviction DNA proceedings in the 176th District Court, Harris County.